COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JADEEN LOWERY AND SUSAN LOWERY
                                                 MEMORANDUM OPINION *
v.   Record No. 0661-98-3                             PER CURIAM
                                                  SEPTEMBER 29, 1998
HARRISONBURG-ROCKINGHAM SOCIAL
 SERVICES DISTRICT


             FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                     John J. McGrath, Jr., Judge
            (Roland M. L. Santos; Jeffrey F. Bradley; on
            brief), for appellants.

            (L. Quinn Kaylor; Christel L. Lewis; Lewis,
            Ruple, Hart & Temeles, on brief), for
            appellee.



     Jadeen Lowery (father) and Susan Lowery (mother) appeal the

decision of the circuit court terminating their residual parental

rights.    The Harrisonburg-Rockingham Social Services District

(District) filed an action to terminate father's and mother's

parental rights under Code § 16.1-283.   On appeal, the parents

contend that the District failed to present clear and convincing

evidence sufficient to support the termination under Code

§ 16.1-283(C).   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 See Rule 5A:27.

     "When addressing matters concerning a child, including the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).

     Code § 16.1-283(C) provides that the residual parental

rights of a child placed in foster care may be terminated if the

trial court finds it is in the best interests of the child and,

in pertinent part,
          [t]he parent or parents, without good cause,
          have been unwilling or unable within a
          reasonable period not to exceed twelve months
          to remedy substantially the conditions which
          led to the child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end.


Code § 16.1-283(C)(2).   Proof that the parents, without good

cause, failed or were unable to make reasonable progress towards

the elimination of the conditions which led to the child's foster

care placement in accordance with their obligations under a

jointly designed foster care plan is prima facie evidence of the

conditions set forth in Code § 16.1-283(C)(2).   See Code

§ 16.1-283(C)(3)(b).



                               - 2 -
     The child, born in 1989, is a special needs child identified

as congenitally emotionally disturbed.     He has speech, learning,

and behavior problems and exhibits behavior which places him and

others at risk of injury.   Evidence at the hearing indicated that

the child "cannot live in the foster care or attend regular

school without some medication, otherwise, he will need

institutional care."   He was placed in foster care after setting

a fire which destroyed the apartment building in which the family

lived.   The District placed the child in foster care placement

due to the family's inadequate housing and out of concern that

the parents were unable to adequately supervise the child.
     At the time of trial, inadequate housing was no longer an

issue.   The District sought to terminate the parental rights on

the ground that neither mother nor father was able to provide

adequate supervision, a situation complicated by the child's

special needs.

     The trial court found that the parents failed, without good

cause, to remedy substantially the conditions which led to the

child's foster care placement within a reasonable period of time

despite the District's provision of services.     The trial court

also found that termination of the parties' parental rights was

in the child's best interests.

     On appeal, mother and father contend that the evidence did

not demonstrate that they failed to comply with their obligations

under the foster care service plan.      Both attended some parenting




                                 - 3 -
classes.   They argue that the District failed to present evidence

of any instances of inadequate supervision on their part during

the relevant time period.

     The District established that neither parent successfully

complied with the requirements set out in the foster care service

plans.    Father was hostile and threatening to those who tried to

assist him and his son.   The trial court found father in contempt

of court for threats made during the course of the proceedings.

While mother was not as hostile as father, she also was unwilling

or unable to work with the District and the other professionals

in order to address the issues relevant to her son's special

needs.    The evidence established that their son required someone

who could work well with the myriad of service providers he

needed.    Neither mother nor father demonstrated that they

recognized or understood the extent of services needed by their

child.    Expert testimony indicated that both parents would have

difficulty dealing with the special needs of their child due to

numerous problems each of them presented as documented in the

record of the case.
     Credible evidence supports the trial court's findings that

neither parent had remedied substantially the conditions which

led to the foster care placement, despite the efforts of

rehabilitative agencies, and that it was in the best interests of

the child to terminate the parental rights of father and mother.

     Accordingly, the decision of the circuit court is summarily




                                - 4 -
affirmed.

                    Affirmed.




            - 5 -